DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Application #15/117,125 and response filed on 03 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12-14, 18-20, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitations directed towards how the projectile will perform once it impacts a target, such as break the core upon impact with the target…fragments separate from the projectile body into the target while the projectile body passes completely through the target.  This limitation is unclear as the meets and bounds of the limitations cannot be ascertained.  There are no limitations directed to the target itself, the impact velocity of the projectile, etc…  Further, different targets will create different reactions of the projectile.  For example, a hardened steel plate versus ballistics gelatin 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 12-14, 18-20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,776,818 issued to Nilsson in view of US Patent Application 2012/0111220 to King.
Regarding Claim 6, Nilsson discloses a lead-free partially deforming and partially fragmenting projectile (at least fig.1 and column 1 lines 21-27) comprising:
a projectile body (1) including a fragmentable core (3), a base (1), a bore disposed on a longitudinal axis of the body and which extends from a tip of the projectile body into an interior of the projectile body (2), the tip facing away from the base (see fig.1), the fragmentable core having a cylindrical part and a head 
the fragmentable core is deformable, (since it is tin as claimed in claim 6, and tin is claimed as the deformable material, it must therefore be deformable) and starts mushrooming on impact (as is well-known in the art of projectiles, it would inherently do so upon impact), weighs between 3%-30% of a weight of the projectile body (see calculation below) and has predetermined breaking points formed into the core which break the core upon impact into fragments at the breaking points to provide defined fragmentation (see at least column 5 lines 23-27; where Nilsson discloses the core may be deformed by the rifling –predetermined breaking points- for achieving the result of a “fragile or brittle core”, meaning one that deforms and fragments from the deformation from the rifling.  This is interpreted as predetermined breaking points).
Nilsson fails to specifically disclose the exact same shape of projectile and core as claimed.  Specifically Nilsson does not show the bore having a beveled surface which forms an acute angle with the longitudinal axis and which extends from an outer circumference of the projectile body to the bore, and the core having a support surface conforming to the beveled surface and rest on the support surface.
However, King discloses a lead free bullet with a bore filled with a fragmentable core with a head protruding out of the bore and has a support surface conforming to the beveled surface and resting on the support surface, and the head part having a rounded tip which is the tip of the projectile (see fig.2B, 110/210/225, and rounded tip of 110).  

After careful consideration of Nilsson, and as disclosed in at least column 4 line 3 (tin as a core material), and line 50 – column 5 line 20, where an example projectile is disclosed, it appears that Nilsson does in fact disclose a projectile where the core is between 3% and 30% of the mass of the projectile.  The calculations the Examiner used are as follows:
Projectile body: diameter - 9.07mm (radius 4.535mm), 14mm height.
Core: diameter - 5.07mm (radius 2.535mm), 10mm height.
Densities: tin-.00731; copper-.00892; zinc-.00714 (g/mm3).
Volume of body (PI*r2*h) = 904.55 mm3.
Volume of core = 201.89 mm3.
Subtracting the core from the body = 702.66 mm3.
Multiplying the body volume by 95% and 5% Cu and Zn, respectively:
Cu – 667.53 mm3; Zn – 35.13 mm3
Multiplying the volumes by densities, then by 0.9 (10% porosity) to get mass:
Body: (667.53*0.9*.00892) + (35.13*.9*.00714) = 5.584g
Core: (201.89*.9*.00731) = 1.33g.
Total projectile mass: 6.92g.
Core / projectile body (1.33/5.584)*100 = 23.8% (well within the 3-30% as claimed).

Regarding Claims 7-8, the combination of Nilsson and Jackson disclose the projectile in accordance with claim 6/7, wherein the body consists of deformable lead free material or alloys, specifically CuZn (see at least Nilsson column 4 lines 57-64).
Regarding Claims 12-14 the combination of Nilsson and King disclose a projectile in accordance with claim 6/7/8/9/10/11, wherein the bore has only a cylindrical surface (see Nilsson fig.1).
Regarding Claims 18-20, 24 the combination of Nilsson and King disclose a projectile in accordance with claim 6/7/8/9/10/11/12, wherein the bore is entirely filled with the core (see Nilsson fig.1).

Response to Arguments
Applicant's arguments filed 03 February 2021 have been fully considered but they are not persuasive.  After careful consideration of Nilsson it appears that Nilsson does in fact disclose a projectile where the core is between 3% and 30% of the mass of the projectile, please see calculations above.  Further, Applicant argues that the projectile core will fragment and the body will completely exit a target.  The indefiniteness issues are addressed above.  The Examiner would like to point out that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN COOPER/Primary Examiner, Art Unit 3641